department of the treasury internal_revenue_service washington d c date cc tege eb qp1 lmarshall cor-131270-00 o f f ic e o f c h ief c o u n sel number info release date dear this letter is in response to your letter dated date regarding the interaction between your benefit under your employer’s pension_plan and the highly_compensated_employee rules for qualified_pension plans you have asked whether the irs imposes upon employers a cap on overtime earnings for use in computing pension allotments and whether the hce threshold for computes overtime to be not more than dollar_figure with your letter you enclosed correspondence from your employer containing some information about the benefits provided under your employer’s pension_plan the internal_revenue_code imposes a cap upon the total compensation each year that can be used to determine a participant’s benefit from a qualified_retirement_plan for this cap was dollar_figure the internal_revenue_code and irs regulations would not prohibit any overtime pay that together with other compensation is below this limit from being counted as compensation_for purposes of determining plan benefits however the internal_revenue_code and irs regulations do not require any particular item of compensation including all or any portion of overtime pay to be counted as compensation_for purposes of a plan’s benefit formula sec_414 of the internal_revenue_code provides rules governing the manner in which an employer is permitted to define compensation_for certain purposes in applying the qualified_plan rules for example a definition of compensation permitted under sec_414 must be used in applying the nondiscrimination requirements under which contributions or benefits must not discriminate in favor of highly compensated employees the internal_revenue_code and irs regulations do not require a plan to use the sec_414 definition or any other particular definition of compensation_for purposes of determining plan benefits however to simplify the process of nondiscrimination testing many plans use the same definition of compensation_for purposes of determining benefits under the plan formula or formulas as the compensation definition that plan uses for purposes of nondiscrimination testing cor-131270-00 therefore many plans use a definition of compensation permitted under sec_414 for purposes of determining plan benefits with your letter you enclosed a page from current sec_1_414_s_-1 of the income_tax regulations but noted that it did not apply during however under sec_1_414_s_-1 an employer could choose to apply the current regulations for in your note on the page you enclosed from sec_1_414_s_-1 you asked us to explain the rule_of sec_1_414_s_-1 that a definition of compensation permitted under sec_414 must not by design favor hces must be reasonable within the meaning of sec_1 s - d and must satisfy the nondiscrimination requirement in sec_1_414_s_-1 as you have highlighted a reasonable definition of compensation within the meaning of sec_1_414_s_-1 can exclude all or any portion of overtime pay the nondiscrimination requirement in sec_1_414_s_-1 is a numerical test designed to require that exclusions from compensation such as the exclusion of all or a portion of overtime pay do not disproportionately affect nonhighly compensated employees nhces sec_414 of the code specifies which employees are treated as hces for purposes of the qualified_plan rules in general for an employer was required to treat all employees with compensation over dollar_figure and some employees with compensation over dollar_figure as hces under sec_414 alternatively under the simplified_method an employer could elect to treat all employees with compensation over dollar_figure as hces for purposes of sec_414 overtime pay is required to be counted as compensation to determine whether an employee is an hce from the employer correspondence you enclosed it appears that for your employer’s pension_plan provided that overtime pay would only be counted in compensation under the plan’s benefit formula up to an amount determined so that total compensation would not exceed dollar_figure which was one of the hce thresholds for it appears that this plan provision limited the overtime pay counted in your compensation to dollar_figure for the internal_revenue_code and irs regulations did not require the plan to limit the overtime pay used for to determine your benefit in this manner however the internal_revenue_code and irs regulations also did not prevent your employer’s plan from being drafted to limit the overtime pay used to determine your benefit in this manner a plan is not required to use the same definition of compensation_for nondiscrimination testing purposes as is used for purposes of determining plan benefits furthermore we have no information on what methods your employer used in testing the plan for nondiscrimination for however using the limit on overtime pay that you and your employer have described in determining compensation_for nondiscrimination purposes probably would not cause the compensation definition to violate sec_414 for example if an employer used the simplified_method for determining highly compensated employees for all employees affected by this limit on overtime pay used in determining compensation_for nondiscrimination testing cor-131270-00 would be hces thus if an employer used this simplified_method for this limit on overtime pay counted in compensation would not disproportionately affect nhces and would not cause the compensation definition used for nondiscrimination testing to violate sec_414 we hope this information is helpful to you this letter is a general information_letter only it is not a ruling and may not be relied upon as a ruling if you need further assistance or explanation of any of the matters discussed in this letter please call linda marshall i d no of my staff at not a toll-free call sincerely michael j roach michael j roach branch chief qualified_plans branch office of the division counsel associate chief_counsel tax exempt and government entities
